Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 21, 2022, wherein claims 1, 2, and 18 are amended and claims 11 and 12 are canceled.  This application is a national stage application of PCT/EP2018/057296, filed March 22, 2018, which claims priority to foreign application EP17163501.4, filed March 29, 2017.
Claims 1-8 and 13-18 are pending in this application.
Claims 1-8 and 13-18 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted June 21, 2022, with respect to the rejection of claims 1-3, 5-8, 11, 15, 17, and 18 under 35 USC 103 for being obvious over Ravikumar et al. in view of Guzaev et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the reaction time with aqueous ammonia be two hours or less.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 21, 2022, with respect to the rejection of claim 4 under 35 USC 103 for being obvious over Ravikumar et al. in view of Guzaev et al. in view of Seth et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the reaction time with aqueous ammonia be two hours or less.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 21, 2022, with respect to the rejection of claim 14 under 35 USC 103 for being obvious over Ravikumar et al. in view of Guzaev et al. in view of Moon et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the reaction time with aqueous ammonia be two hours or less.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 21, 2022, with respect to the rejection of claim 16 under 35 USC 103 for being obvious over Ravikumar et al. in view of Guzaev et al. in view of McBride et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the reaction time with aqueous ammonia be two hours or less.  Therefore the rejection is withdrawn.

	Currently claims 1-8 and 13-18 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted June 21, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of cleaving an oligonucleotide from a solid support, wherein the oligonucleotide is attached to the solid support by a 3’- terminal locked nucleic acid residue attached to a specific polycyclic linking group.  This structure encompasses a known commercially available linking group referred to in the art as Unylinker™. (See for example Ravikumar et al., Glenresearch, and Kinovate, all of record in previous actions) However, as amended the claims require that the cleavage condition used be a concentrated ammonium hydroxide solution at a temperature of 50-60OC for 30-120 minutes.  Ravikumar et al. discloses a typical cleavage condition as being aqueous ammonium hydroxide at 55OC for longer periods of time such as 8 or 13 hours. (see p. 404 right column third paragraph, p. 409 right column third paragraph) One of ordinary skill in the art would not have found it to be obvious to use a shorter reaction time such as 30-120 minutes.  While the reference Guzaev et al. (of record in PTO-892) discloses that 2’-methoxyethyl nucleotides having this linker are cleaved from a solid support faster than deoxyribonucleotides, (p. 2381 table 1) reaction times to 95% cleavage shorter than 120 minutes are not achieved.  As disclosed in the present specification (example 1 pp. 20-23) oligonucleotides bound through a LNA sugar unexpectedly achieved complete cleavage in under 2 hours, faster than that observed for 2’-methoxyethyl nucleotides.  Therefore performing this cleavage reaction in such a short time using a 3’- terminal LNA nucleotide is seen to be non-obvious over the prior art.
	Furthermore while US pre-grant publication 2002/0143166 (cited in PTO-892) discloses a method of dramatically accelerating the cleavage of linkers having a similar structure, this method involves using gaseous ammonia in place of aqueous ammonium hydroxide, and therefore would not motivate one of ordinary skill in the art to carry out the claimed invention.

Accordingly, Applicant’s amendment submitted June 21, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/2/2022